Citation Nr: 1104588	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-17 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to February 
1974.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The RO's August 2008 rating decision denied service connection 
for bilateral hearing loss.  In May 2010, the RO issued a rating 
decision finding clear and unmistakable error in the RO's August 
2008 rating decision, and granting service connection at a 
noncompensable rating for left ear hearing loss, effective March 
21, 2008.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) 
(where an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned for 
the disability or the effective date of service connection).  The 
remaining issue of service connection for right ear hearing loss 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran is seeking entitlement to service connection for 
right ear hearing loss.  After reviewing his claims file, the 
Board finds there is a further duty to assist the Veteran with 
his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  

In January 2009, the Veteran underwent a VA audiological 
evaluation.  The report concluded with diagnoses of normal to 
moderate sensorineural hearing loss in the right ear and normal 
to severe sensorineural hearing loss in the left ear.  In March 
2009, a supplemental VA medical opinion was obtained.  
Specifically, the VA examiner opined that the Veteran separated 
from military service with hearing within normal limits in the 
right ear, which "indicates [that] his current hearing loss did 
not occur while in the military and that it is less likely than 
not his hearing loss is service connected."

In a May 2010 statement, the Veteran's accredited representative 
persuasively argued that the VA examiner's March 2009 medical 
opinion was based entirely on 
the Veteran having hearing acuity in the right ear within normal 
limits upon his separation from service.  Consequently, the March 
2009 medical opinion failed to meaningfully address the issue of 
whether the Veteran's right ear hearing loss was incurred in 
service, regardless of whether it was shown to meet the 
provisions of 38 C.F.R. § 3.385 in service or on service 
separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding 
that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown 
in service or at separation from service, service connection can 
be established if medical evidence shows that it is actually due 
to incidents during service).  Neither the March 2009 
supplemental medical opinion, nor the January 2009 VA 
audiological examination report, indicated when the Veteran's 
current right ear hearing loss was first shown following his 
military service.  Moreover, the VA examiner's March 2009 opinion 
failed to provide any other rationale for the conclusion reached 
therein.  Finally, the Board finds the opinion provided to be 
somewhat troubling in that it addressed, at least in part, the 
legal issue of service connection, which is a legal issue, not a 
medical determination.  Moreover, the VA examiner noted that the 
Veteran had preexisting left ear hearing loss, which is not the 
case, and it is unclear as to whether this finding played any 
role on the medical opinion provided concerning the Veteran's 
current right ear hearing loss.  Thus, the Board finds the March 
2009 supplemental medical opinion to be inadequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the 
Veteran with an examination in a service connection claim, the 
examination must be adequate); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 
1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent 
to identify observable symptoms).  Under these circumstances, the 
Veteran should be provided with a new VA audiological examination 
to determine the etiology of his right ear hearing loss.  



Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him a final opportunity to identify 
all VA and non-VA medical providers who 
have treated him for right ear hearing loss 
during the course of this appeal.  The 
Veteran must be asked to complete a 
separate VA Form 21-4142 for any physician 
or source of treatment he may identify.  
All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The RO must then schedule the Veteran 
for a VA audiological examination to 
determine the etiology of any current 
right ear hearing loss found.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  After a review of the 
entire evidence of record, the examiner 
must render an opinion, in light of the 
service and post service evidence of 
record, as to whether any current right 
ear hearing loss is related to the 
Veteran's period of military service 
(December 1969 to February 1974), or to 
any incident therein, to include as due to 
noise exposure.  The Veteran's military 
occupational specialty, combat history, 
the objective medical findings in the 
service medical records, the previous VA 
audiological evaluations currently of 
record, the Veteran's history of inservice 
and post service noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  Prior 
to forming an opinion, the examiner must 
be mindful of the holding in Hensley, as 
noted in the discussion above.  The 
examiner must specifically address the 
question of whether any degree of current 
hearing loss is a result of his military 
service or to any incident therein, to 
include as a result of inservice noise 
exposure, including consideration of any 
upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385.  A complete rationale for 
all opinions must be provided.  If any of 
the above requested opinions cannot be 
made without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

